 24DECISIONS OF NATIONALLABOR RELATIONS BOARDMilk Drivers and Dairy Employees Union Local No.471, affiliated with International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Help-ers of AmericaandRonald Roth d/b/a RoncoDelivery. Cases 18-CC-466 and 18-CC-473February 13, 1974DECISION AND ORDERBy CHAIRMAN MILLER AND MEMBERSFANNING AND PENELLOOn October 31, 1973, Administrative Law JudgeBenjamin Lipton issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Milk Drivers andDairy Employees Union Local No. 471, affiliatedwith the International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,Minneapolis,Minnesota, its officers, agents, repre-sentatives, shall take the action set forth in the saidrecommended Order.DECISIONSTATEMEN I OF THE CASEBENJAMIN B. LIPTON, Administrative Law Judge: Thesecases were heard before me on September 13, 1973,1 inMinneapolis,Minnesota, upon a consolidated amendedcomplaint by the General Counsel2 alleging that theRespondent engaged in certain violations of Section8(b)(4)(i) and (ii)(A) and (B) of the Act. More specifically,the essential issues are outlined below, in section 111, B. Atthe hearing herein, the parties stipulated the admission ofthe transcript of the testimony, exhibits, and pleadings inthe Section 10(1) injunction proceeding before the UnitedStates District Court, District of Minnesota, as constitutingevidence with respect to the issues raised in the instantrAll dates are in 1973 unless otherwise specified2 in CasesI8-CC-466 and473 the charges were filed respectively oncases.Posthearing briefs filed by the General Counsel,Respondent, and the Charging Party have been dulyconsidered.Upon the entire record in the cases, I make thefollowing:FINDINGS OF FACT1.JURISDICTIONEwald Bros. Inc., herein called Ewald, at Golden Valley,Minnesota. is engaged in the processing and distribution ofdairy products at retail and wholesale. Annually, Ewaldhas a direct inflow in interstate commerce of raw milkvalued in excess of $50,000, and its gross volume ofbusiness from sales of its processed dairy products exceeds$500,000.Respondent admits, and I find, that Ewald isengaged in commerce within the meaning of the Act.li.THE LABOR ORGANIZATION INVOLVEDThe Respondent, herein also called Local 471, is a labororganization within the meaning of the Act.III.THEUNFAIR LABOR PRACTICESA.Introductory FactsEwald sells processedmilk and dairy products toindividual homes, stores, distributors, dairy companies,and other commercial enterprises. In August, it employedabout 50 driver-salesmen to deliver its products on retailand wholesale routes. Certainsalesare regularly made atdock prices to companies which pick up the dairy productsat Ewald's premises. Ewald has had collective-bargainingrelations with Local 471 for about 30 years.The Charging Party is Ronald Roth d/b/a RoncoDelivery,an individual proprietorship, herein calledRonco. Prior to July 23, Ronco was engaged in businessout of St. Paul, Minnesota, as an independent hauler ofdairy products. From November 1972 through July 23,1973,Ronco delivered milk and milk products,inter alia,from Ewald's dock facilities to one of the several storesowned and operated by Zayre Shoppers' City, herein calledShoppers City. Ronco is not party to a collective-bargain-ing agreement with Local 471.ShoppersCity operates several retail stores in theMinneapolis-St. Paul area, at which it sells food, softgoods, and other products. Mel Roth, the father of RonaldRoth, is president and general manager of Shoppers City.Gustafson Ice Cream and Dairy Co. of Rice Lake,Wisconsin, herein called Gustafson, and Morning FreshDairy of Minneapolis, herein called Morning Fresh, aredairy companies. Both such companies, until July 23, havepurchased products from Ewald which they picked up atEwald's dock facilities. Neither Gustafson nor MorningFresh is signatory to a collective-bargaining agreementwith Local 471.Respondent has admitted allegations of the complaint, asfollows:July 24 and August 20. The consolidatedcomplaint was issuedon August22.209 NLRB No. 10 MILK DRIVERSLOCAL NO. 471Paragraph 6. At all times material herein, Respondenthas been engaged in a labor dispute with Ronco.Paragraph 8. In furtherance of its labor dispute withRonco, Respondent engaged in the following acts andconduct:(a)On July 23, 1973, agents of Respondent parked anautomobile at Ewald's dock facilities so as to block andphysically prevent the loading of Ronco's vehicles withEwald's products and the transportation of Ronco'svehicles from Ewald's dock facilities, as well as the ingressand egress of other Ronco vehicles to and from Ewald'sdock facilities.3(b) On July 23, 1973. agents of Respondent ordered andinstructed employees of Ewald not to load Ronco'svehiclesdocked at Ewald's dock or any other Roncovehicles in the future.(c)On July 23, 1973, agents of Respondent ordered andinstructed supervisors and managers of Ewald not to loadRonco's vehicles at Ewald's dock or any other Roncovehicles in the future.Paragraph 9. Since on or about August 10, 1973, agentsof Respondent ordered and instructed employees of Ewaldand supervisors and managers of Ewald not to loadproducts on vehicles operated by Gustafson and MorningFresh Dairy, customers of Ewald, and pursuant to suchorders and instructions vehicles of Gustafson and MorningFresh Dairy have not been loaded.B.Essential Issues1.Whether Respondent's admitted conduct was en-gaged in with an object of-forcing or requiring Ewald tocease doing business with Ronco; forcing or requiringEwald to cease doing business with Shoppers City; andforcing or requiring Shoppers City to cease doing businesswith Ronco, in violation of Section 8(b)(4)(i) and (ii)(B) ofthe Act.2.Whether Respondent's admitted conduct was en-gaged in with an object of forcing or requiring Ewald tocease doing business with Gustafson, and forcing orrequiring Ewald to cease doing business with MorningFresh, in violation of Section 8(b)(4)(i) and (ii)(B) of theAct.3.Whether Respondent's admitted conduct was en-gaged in with an object of forcing or requiring Ewald toenter into an agreement which is prohibited by Section 8(e)of the Act, whereby Ewald ceases doing business withanyperson not having a collective-bargaining agreement withRespondent, including Ronco. Gustafson, and MorningFresh-in violation of Section 8(b)(4)(i) and (ii)(A) of theAct.Respondent denies the alleged unfair labor practices,and in substance asserts the defenses that (1) the trueobject of its admitted conduct as to Ronco, Gustafson, andMorning Fresh was the enforcement of a work-preserva-tion clause in its collective-bargaining agreement withEwald, thus contending that Ewald was the primaryemployer; and (2) in any event Ewald was not a neutral"unoffending" employer, as alleged by General Counsel,3The identical allegation in the 10(1) injunction petition was admitted byRespondent,but it was denied in part in its answer to the instant complaintWithin the terms of the parties' stipulations herein, I find Respondent is25butwas acting in collusion with Ronco to avoid itsobligations under the contract in effect between Ewald andRespondent.C.Pertinent Facts4Robert Hosp joined Ewald in 1970 with a managementcontract and an option to purchase all the stock. InFebruary 1973, he became a member of the Minneapolisand St. Paul Milk Dealers and later executed, with othersignatory employers, and area-wide contract drawn be-tween the Milk Dealers and Local 471 effective May I fora 2-year term.It isnot shown whether, prior to May 1,1973, Ewald's contract with Local 471 was negotiated onan individual or multiemployer basis, nor is any suchcontract in evidence. The new contract in 1973 contains anexclusive hiring hall, union-security, and checkoff clauses.Article V.Z.A., particularly in question, provides:VendingMachines, etc.:All dairy products sold ordelivered to persons, firms, corporations,stations,vending machines, or vendors, including outlets operat-ed by Employers as cash and carry milk stores, forresale, shall be handled, processed and delivered byregular employees of the company, subject to theprovisionsof thisAgreement. Emergency pickupsexcepted where regular deliveries are being maintainedby the employees.And article XXIV.B. statesthat-"the parties hereto shallnot use any subcontractingor leasingdevice to a thirdparty to evade this Contract."Hosp joined Ewald in 1970 at a time that the companywas in financial difficulty. Subsequently, he and his familyacquired all 25 shares of Ewald's stock and he becamepresident and general manager. Early in 1971, Hospsolicitedmany grocerymento assistand participate in thegrowth of Ewald. As a result, he sold one share of stock at$1,500 individually to Ronald Roth, Leonard Jensen, andJim Walsh, and each was made a member of the "Board ofDirectors." Roth received $500 a month, which was notpaid to the others. Roth, Jensen, and Walsh, had existingconnections with certain retail dairyoutlets inthe area,and they undertook to bung in business to Ewald fromthese and other sources. Roth handled the account ofShoppers City, of which, as noted, the president is hisfather. Ewald's drivers regularly made the deliveries of itsproducts to the existing stores of Shoppers City on thebasis of day-to-day orders. By July 1973, Ewald's sales toShoppers City exceeded $125,000 per month, comprising40 percentof itswholesale volume and 20 percent of itstotal revenue.When Ronco was formed by Roth aboutMarch 1971, Hosp leased to Ronco a 1955 or 1956 Fordtruck for $100 per month. The truck had been retired andfullydepreciated on Ewald's records. Because it soondeveloped that the truck needed substantial repairs, fulltitlewas passed to Ronco after 1 month's payment, inconjunction with the further exchange of an old tractorwhich Ronco transferred to Ewald. The truck was not usedbound by its admission before the Federal district court.Moreover, thetestimony of Hosp and of Ronco's driver serve-to support this allegation'The material evidence is substantially undisputed 26DECISIONSOF NATIONALLABOR RELATIONS BOARDby Ronco to transport dairy products. From March 1971,operating as an independent hauler, Ronco deliveredproducts to Shoppers City stores, which the latter pur-chased from Schroeder Dairy, a nonunion company. InNovember 1972, Shoppers City opened a new store atSouth Robert Street in St. Paul. By verbal agreemententirelybetweenRonco and Shoppers City,5 Roncocommenced, and thereafter continued. to make all deliver-ies to the new store of dairy products picked up at Ewald'sloading dock. Ewald continued to sell and deliver to theother stores in Shoppers City, as it did previously. Ewaldbilled Shoppers City directly for the products purchasedfor the new store, which included a standard charge of 8percent for hauling, in the same manner as the billing forits sales to the other stores; as to the new store only the 8-percent charge, when received, was remitted by Ewald toRonco.Early in 1971, before Ronco actively commenced in itsnew business of hauling dairy products, Roth approachedRespondent for the purpose of taking out membership forhimself and his employee and signing a collective-bargain-ing agreement. He was summarily refused. In November1972, when Ronco began hauling Ewald products to thenew store of Shoppers City, Ronco and his attorney madea further effort to secure a contract with Respondent. Inthe ensuing discussions, Respondent offered to acceptRonco as a signatory to an existing standard area contract,provided that Ronco agreed to the added provisions that(1)Ronco was to give first opportunity for hire to theEwald driver who was serving that geographical area, withpast Ewald seniority recognized; 6 (2) Ronco agreed tohandle only union produced dairy products; and (3)Shoppers City would buy only union products; i.e., ceasedoing business with Schroeder as a nonunion dairy. InDecember 1972, Respondent sent Ronco a preparedcontract,withRonco's name in the heading, whichincluded item (1) and (2) of the additional terms, above.Roth signed and mailed to Respondent the following:Acceptance of AgreementDate:December 28, 1972Ronald Roth hereby agrees to abide by the terms andconditions of the May 1, 1971 through April 30, 1973Agreement between the Milk Drivers Union, Local No.546 7 and St. Paul Dairy Employers on all work coveredby said Agreement, subject to the following additions:1.First opportunity for hire will be given to theEwald Brothers Dairy employee who is serving thegeographical area served by Roth.2.Roth agrees to handle only union produceddairy products. Receipt of a copy of the Agreement ishereby acknowledged.5Hosp testified that Ewald was in no manner a participant in suchagreement.6This provision apparently pertained to any future expanded businessby Ronco, and depended upon the availability of such drivers by reason oflayoff, resignation, or leave of absence from Ewald/s/ Ronald RothRonald Roth[Address and telephone number omitted]Accepted byMilk Drivers and Dairy Employees Union Local No.546 and No. 471In a separate letter confirming a telephone conversation,Ronco's attorney advised Respondent that Ronco wasunable to agree to the third condition (item(3) above)because it has no control over the operation of ShoppersCity;i.e.,asto where the latter purchased dairy products.On January 9, 1973. Respondent notified Ronco by letterof its rejection of the agreement submitted by Ronco.RobertE.Moran, secretary-treasurer of Local 471,testified that he rejected Ronco's "Acceptance of Agree-ment" because "it merely states two of the main objectivesthatwe had in a contract with Ronco, and it does notinclude the one where he would not handle...." Afterstopping in mid-sentence,Moran finally gave as the reasonfor rejection that he "had the idea that they would still becontinuing to handle non-union products." Immediatelyfollowing its January 9 letter to Ronco, Respondentverbally notified Ewald that it would have to discontinueloading Ronco and supplying it with dairy products. AtEwald's request, Respondent agreed to give Ewald a "littlemore time" to attempt to convince Ronco and ShoppersCity to allow Ewald's drivers to supplant Ronco in makingdeliveries to the new store of Shoppers City. In earlyspring, Hosp asked Moran how Respondent was proceed-ing on a contract with Ronco. Moran indicated that he was"too busy" in the negotiations for a new fluid milk contractand that Hosp should not worry about it.On July 13, Moran telephoned Hosp, stating that heheard a rumor Ronco was to start hauling all the dairyproducts being sold to Shoppers City. Hosp said he hadheard such a rumor, but nothing had actually changed.Moran then remarked, "I guess we will have to stop theson-of-a-bitch."By letter dated July 16, Respondentnotified Ewald that-"Local 471 intends to enforce articleV.Z.A. of the contract concerning the delivery of milk byunion personnel," and that, as of July 21, "the productsbeing delivered by non-union personnel to Shoppers Citystores shall be discontinued." By phone, Moran told Hospthat he was being givena finalweek,untilJuly 21, "topersuade the Roths that our members should deliver themilk." Hosp advised Ronald Roth of the communications.OnJuly18,Mel Roth notified Ewald that Shoppers Cityhad "enteredinto an agreementwith Ronco wherebyRonco will become the exclusive distributor of milk andmilk products for all Shoppers City stores in the metroarea." Such a writtenagreement,in evidence,was executedby Ronco and Shoppers City on July 20.On July 23, Respondent engaged in the conduct to haltEwald's loading of Ronco's vehicles, as admitted byRespondent,supra.While Respondent's agents were on7Local 546covering St Pauland Local 471covering Minneapolis hadexisting area contractsdue to expire April 30, 1973 As of December 1972,both Localshad mergedinto Local 471 In theirnegotiations,Local 471informedRonco (of St Paul)that it had the option of taking theoutstanding area contract of either local. MILK DRIVERSLOCAL NO. 47127Ewald's premises that day, Hosp asked Moran how themilk, already bearing the label of Shoppers City, could beloaded, and what could be done to resolve the matter.Moran replied that the loading could be done only byEwald's employees on its own trucks, and that Roncocould not be loaded. Hosp then stated, in those circum-stances he will advise Ronco to remove its trucks; andMoran stated, in those circumstances Respondent's agentswill leave Ewald's premises. Since July 23, Ewald has notloaded any Ronco vehicles, and its sales to the stores ofShoppers City have been drastically curtailed.At the Federal district court hearing on August 9, Hospgave testimony indicating that, among the companiesmaking purchases at Ewald's dock, Gustafson and Morn-ing Fresh were nonunion, or not under contract withRespondent. On August 10, Respondent posted notices atEwald instructing its members not to load Gustafson andMorning Fresh and stating that "Local 471 members shalldeliver all Ewald products." And on August 14, Respon-dent sent a letter to Ewald that it intends to enjotce articleV.Z.A. of the contract, referring to the pickups byGustafson and Morning Fresh at Ewald. Since August 10,Ewald has ceased loading these companies at its dock.D.Conclusions1.Gustafson and Morning FreshOn and since August 10, Respondent ordered andinstructed employees, supervisors and managers of Ewaldnot to load dairy products on vehicles of Gustafson andMorning Fresh at Ewald's dock, and such orders andinstructions have been effective. The crucial question iswhetheranobject of such conduct was to force or requireEwald to cease doing business with Gustafson andMorning Fresh within the meaning of Section 8(b)(4)(B),and to force or require Ewald to enter into an agreementwhich is prohibited by Section 8(e), within the meaning ofSection 8(b)(4)(A). Respondent defends on the ground thatits primary dispute was with Ewald in that it was seeking toenforce a work-preservation provision contained in articleV.Z.A. of its contract with Ewald.Recently, in theKochcases the Board issued acomprehensive opinion of the law governing secondaryboycott situations under Section 8(b)(4) where the defenseisrested upon a work preservation objective. As statedtherein, it was never the Board's approach to look "solelyat the pressured employer's `contract right to control' thework at issue at the time of the pressure to determinewhether the pressure was primary or secondary."tlLocal Union No 438, United Association of Journeymen and Apprenticesof the Plumbing and Pipe Fitting Industry of the United States and Canada,AFL-CIO (George Koch Sons,Inc) 201 NLRB 599 ld at 64LONationalWoodwo,tk Manufacturers Association v N LR B,386 U.S612, 632 (1967)11Ithas been demonstrated, and is senously questionable,that allemployers under contract with Respondent are included in a multiemployerbargainingunit,particularly for the purposes of applying the work-preservation clause in article V Z A For example, it is noted that the formof contract which Respondentsent inDecember 1972 to Ronco, as anindependent hauler. clearlywould not have embraced Ronco in amultiemployer unit, and contained no work preservationclause(apart fromRather, the Board has always proceeded with ananalysis of (1) whether under all the surroundingcircumstances the union's objective was work preserva-tion and then (2) whether the pressures exerted weredirected at the right person, i.e., at the primary in thedispute. . . . In following this approach, however, ouranalysis has not nor will it ever be a mechanical one,and, in addition to determining, under all the surround-ing circumstances, whether the union's objective issolelywork preservation, we have studied and shallcontinue to study not only the situation the pressuredemployer finds himself in but also how he came to be inthat situation... 9Here it is evident that the pressured employer is Ewald.And the essential question whether Respondent's trueobjective is work preservation is critically revealed by thefact that Ewald's employees never had the work, ofdelivering Ewald's products from its dock to the locationsofGustafson orMorning Fresh. Thus, there is nojustifiable basis for Respondent to claim such work. Ewaldwas incapable of acceding to Respondent's pressures otherthan to cease doing business with Gustafson and MorningFresh,which indeed has been the result. Under all thesurrounding circumstances, it is entirely plain that Respon-dent's conduct on and after August 10 was "tacticallycalculated to satisfy union objectives elsewhere," 10 specifi-cally as will be shown below. My findings are that thepressureswere not directed at the right persons, theprimary employers, e.g., Gustafson and Morning Fresh,and that Ewald was a neutral employer in the dispute.Respondentarguesin the following vein: The bargainingunit includes the employees of all employers who aresignatories to the contract.i i To permit nonunit personnelto pick up at Ewald's dock clearly deprives the bargainingunit of work. Morning Fresh, located in the Minneapolisarea, servicesthe same markets for Ewald's products thatare being serviced by Ewald's drivers. While Gustafsonoperates in Wisconsin and does not compete directly withdrivers from the bargaining unit, the work preservationclause prohibits "non-unit personnel of all types" frompicking up products directly at Ewald's processing plant. Ican perceive no substance or merit in this entire position ofRespondent. Indeed, the very argument suggests thatRespondentis construingthe contractin questionto createthe effect of a pervasive "hot cargo" restrictionagainst allsignatory employers doing business with any nonsignatoryemployers transporting union produced dairy productswithin Respondent's jurisdiction. 12The pertinent clause,in articleV.Z.A., reads:a commitmentto handle only "union produceddairyproducts")I-'SeeN L R B v Joint Counsel of Teamsters No. 38, Teamsters UnionLocal No 87, ei al., [Arden Farms Co, et al.],338 F.2d 23, 28 (C.A 9, 1964),wherein the courtaptly analyzeda similar argument,viz.Respondents seem to argue that sectionIof article 5fallswithin theexceptionto section 8(e) because it preserves the job opportunities ofemployeeswithin themulti-employerbargaining unitby prohibitingsubcontractingto any employeroutside that unit.But if this argumentwere accepted.the exception to section 8(e) would permitpreciselywhat the section itselfwas intendedto prohibit-an agreement by anemployer to boycott anotherunless the latter entered into a unioncontract[The contractclause] thus involvessignatoryemployer-(Continued) 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDVendingMachines, etc.:All dairy products sold ordelivered to persons, firms, corporations, stations,vending machines, or vendors, including outlets operat-ed by Employers as cash and carry milk stores, forresale,shall be handled, processed and delivered byregularemployees of the company, subject to theprovisionsof this Agreement. Emergency pickupsexcepted where regular deliveries are being maintainedby the employees.The clause is ambiguous, and I believe deliberately so.i3Unless it was intended byallparties as an unlawful "hotcargo" provision, which cannot be presumed, it may hereasonably construed to mean that the "regular employeesofthecompany," i.e.. of a particular employer, shall handleand deliver all dairy products sold or delivered to thevarious customers ofsuchcompany signatory to thecontract. As shown in the evidence, the business of Ewaldwith numerous companies at the site of Ewald's dockentailed the elements of both the sale and delivery carriedout by Ewald's employees as a completed transaction.There is no requirement, except as interpreted by Respon-dent, that these customers at the dock must be undercontractwithRespondent.On and since August 10,Respondent forcibly applied article V.Z.A. to precludeEwald from making salesat itsdock to nonsignatorycustomers; e.g..Gustafson and Morning Fresh, whilepermitting such business with signatory customers.General Counsel has not alleged that article V.Z.A.per seis in violation of Section 8(e). On this count, the theory ofthecomplaint is thatRespondent violated Section8(b)(4)(A) by forcing or requiring Ewald "to enter into" anagreementprohibited by Section 8(e). The underlyingcontentionisthatRespondent engaged in conduct asdefined in Section 8(b)(4) and (i)(ii) with an object ofcompelling Ewald to construe, adopt and give effect toarticleV.Z.A. as an agreement such as proscribed bySection 8(e).14Article V.Z.A. cannot be read in a vacuum. In determin-ing Respondent's true objective in pursuing article V.Z.A.as justification for its conduct concerning Gustafson andMorning Fresh, it is appropriate to consider as a factorRespondent's representations regarding the effect of thisclause.15Consideration has thus been given to Respon-dept's arguments, above. Union Agent Moran testifiedthat, when he wrote Ewald on August 14 that article V.Z.A.will be enforced in halting dock deliveries to GustafsonandMorning Fresh, the tenor of his letter was aninstruction to Ewald "not to let any non-union drivers"pick up dairy products at the Ewald dock. In his testimony,producers directly and decisively in the union's dispute with existingnon-signatory distributors.19Hosp testified that,in the 1973 negotiations,a committee of the MilkDealers was unsuccessful in attempting to obtain a clarification of thisclause fromLocal 471.14 SeePuget Sound District Council. Lumber&Sawmill Workers,UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO (United StatesPlywood Corporation),153 NLRB 547. fn I15SecN L R B. v Milk Drivers'Union laical No 753, InternationalBrotherhood of Teamsters. etc (Korth Transportation Company),392 F 2d 845,847 (C A. 7, 1968):TeamstersChauffeurs,Warehousemen & Helpers LocalUnionNo 631, International Brotherhood of Teamsters,etc(ReynoldsElectrical and Engineering Co, inc ),154 N LRB 67, 68.ICInternational Brotherhood of Teamsters,Chauffeurs.Warehousemen andMoran stated Respondent's interpretation of article V.Z.A.as requiring Ewald to sell at its dockonlyto companieswho are signatory to the contract with Local 471 (i.e.,whose drivers must be members of Respondent). Heagreed that, at the time products are picked up bycompanies at Ewald's dock they are sold by Ewald, andthat the employees of nonsignatorycompanieswould notcome under article V.Z.A. However, he explained that,when the drivers for the dockcustomers are members ofLocal 471, the pickups are permitted because these driverswill in the future be paid a commission by their employerson the resale of Ewald's products. Quite apparently thistype of distinction derives no legal sanction from the termsof article V.Z.A. Considering as well the evidence as toRonco, reviewed below, it must be concluded thatRespondent is compelling Ewald to adopt and implement aconstruction of this clause as to render the performancethereunder prohibited within Section 8(e) of the Act.16Thus, in pursuing such a course, it is evident thatRespondent's primary objective is not to preserve properlyclaimable work for the employees of Ewald, the pressuredemployer, but enhance its institutional interests, or tobenefit and enclose the field of dairy transportation forLocal 471's membersgenerallyin the Minneapolis-St. Paularea.17 Accordingly, I find, as to Respondent's conduct onand after August 10 affecting dock deliveries to Gustafsonand Morning Fresh, that it violated Section 8(b)(4)(i) and(ii)(A) and (B) of the Act.2.RoncoThe same 8(e) objective is well revealed in Respondent'sattitude and conduct toward Ronco throughout. Roth ofRonco sought to operate as a union hauler. from the outset.He was flatly rejected on his first approach to Respondentearly in 1971. Because of Roth's known connection withShoppers City stores through his father, there was someappearance of concern by Respondent that he would takeaway from Ewald's drivers the delivery functions to thesestores. In December 1972, during Respondent's negotia-tions with Ronco-Ewald was approached by Respondentand agreed that, if Ewald's drivers left to go with Ronco,Ewald would grant them a leave of absence and assuretheir reemployment within a given time. And, in thenegotiations, Ronco accepted Respondent's special condi-tions, as worded, that it would give the first opportunity forhire to Ewald's drivers, and it would handle only "unionproduced dairy products,"-the latter meaning that itwould give up hauling Schroeder's products. Significantly,even this capitulation was not sufficient for Respondent. ItHelpers of America, Local 294 (Island Dock Lumber, Inc)145 N.LRB 484,enfd 342 F 2d 18 (C A. 2. 1965).17E g..Local Union No 141 of the Sheet Metal Workers'InternationalAssociation,el al,(Cincinnati Sheet Metal & Roofing Company AIK/A AlarCompany),174 NLRB 843, enfd 425 F.2d 730 (C A 6, 1970),Orange BeltDistrict Council ofPaintersNo 48, AFl.-CIO (Calhoun Drywall Company),153NLRB 1196,enfd365 F 2d 540 (C A D C. 1966),N LR B v MilkDrivers' Union Local 753,InternationalBrotherhood of Teamsters, etc (KorthTransportationCompany),393 F.2d 845 (C A. 7, 1968).enfg.159 NLRB1459,MilkWagon Drivers and Creamery Workers Local Union No66,etc,InternationalBrotherhoodof Teamsters,etc..(CarnationCompany),181NLRB 882.Brotherhood of Painters,Decorators and Paperhangers ofAmerica, Lot al UnionNo823, AFL-C1O (Malone Paint Service),161NLRB620. MILK DRIVERSLOCAL NO 471insisted that Shoppers City cease doing business withnonunion dairies, e.g.,Schroeder.Thisfurther conditionwas declined by Ronco as not within its power.Thereupon,in January 1973, Respondent instructed Ewald not to loadRonco's trucks.Urged byEwald,Respondent agreed towithhold action on this instruction for a"littlemore time."It is noteworthy that,after being rejected again, Roncocontinued to haul Ewald's products(from its dock)only tothe new store of ShoppersCity.Such work was neverperformed by Ewald's drivers.On July 13, Respondent informed Ewald that it wouldhave to stop Ronco,and by letter of July 16, it gave EwalduntilFriday, July 21,to attempt to resolve the matter toRespondent's satisfaction.Thenon July 23,Respondenteffectively stopped Ewald's loading of Ronco's vehicles. InRespondent's July 13 discussion with Ewald, mention wasmade of a rumor that Ronco would take over Ew-ald'sdeliveries to all Shoppers City stores.It is clear,however,that Respondent had much earlier decided to halt Ewald'sloading of Ronco, even though only Ewald'sproductsbeing delivered to the new store of ShoppersCitywould beaffected.Itwas not until July 18 that Ronco obtained anagreement,executed on July 20, to operate as the exclusivedistributor of dairy products for all Shoppers City stores. Ido not find that this agreement,or even the earlier rumorof its existence,precipitated Respondent's action againstRonco on and afterJuly 23.From all these events, it isinferable that the distributorship agreement was a conse-quence of Respondent's consistent rejection of all Ronco'sreasonable efforts to be accepted by Respondent in acollective-bargaining contract.So far as appears, Ronconever actually operated under the distributorship agree-ment with respect to Ewald's products.Ronco's deliveries to the new store could not be claimedby Respondent as the traditional or previously performedwork of Ewald's employees legitimately within the preser-vation clause in articleV.Z.A.18As amply demonstrated,Respondent's conduct toward Ewald as affecting Ronco'sbusiness warrants the finding that Respondent's principalobjective,as in the situations regarding Gustafson andMorning Fresh,supra,-is to force and require Ewald toenter into an agreement prohibited by Section 8(e), and tobenefitRespondent's members generally, rather than topreserve the work for Ewald's employees.The remaining question is whether Ewald is a neutral vis-a-vis Ronco. I find no probative evidence as would justifya finding of "collusion"between Hosp and Ronald Rothaimed at permitting Ewald to avoid its obligations, i.e.,under article V.Z.A. of its collective-bargaining contractwith Respondent.It seems entirely implausible that Ewaldwould so deliberately conspire,apparently against its ownbusiness interests,to turn over work done by its ownisCfAmericanBoilerManufacturingAssociationvN L R B,404 F.2d547, 552, (C.A 8. 1968),inwhich thecourt heldonly"that the term'traditional work'includes work which unitemployeeshad performed andare still performing at the time they negotiated a work-preservation clause "19CfMinnesotaMilk Company v N L R B [Milk Driversand DairyEmployees'Union,Local No546, International Brotherhoodof Teamsters,etc J,314 F 2d 761 (C A 8. 1963)29employees to Ronco. Looking at the actual evidence citedby Respondent. the most significant factors are RonaldRoth'smembership on Ewald's board of directors andstock ownership. There is testimony that few, if any,meetings of the board were held. Hosp has beneficialownership of 22 of the 25 shares of stock. Jensen andWalsh were also made board members at the same time,dating back to early 1971. Hosp's purpose in selling each ofthese three individuals one share of stock and placing themon the board was to help him generate needed businessfrom their own special accounts. Roth received a monthlysalary of $500 which, as testified, was unrelated to his ownbusiness at Ronco. He had Shoppers City-which waspotentially, and did develop into, a large account. Theother factors relied on by Respondent are lacking inprobity, or are relatively inconsequential on the question of"collusion." For example, Hosp's leasing and sale of an oldtruck to Roth, of which much has been said, was based ona fullquid pro quo.And Ewald's billing Shoppers City fordeliveries to the new store and remitting the payment toRonco was a bookkeeping convenience utilized at therequest of Ewald. All this does not establish or reasonablyimply that Roth or Ronco had any influence over Ewald'smanagement policies or operational methods, orviceversa.These links with Ewald were explained by Hosp as relatingonly to Roth's promotional function. From the outset,Roth d/b/a Ronco was operating as a nonunion hauler ofdairy products to Shoppers City stores, then or laterbecoming the source of his labor dispute with Respondent.It is not contended that he was an employee of Ewald inhis dealings with Shoppers City, nor could such a findingbe made on the evidence.isIthas been reiterated in numerous 8(b)(4) cases that asecondary employer, to merit the Act's protection, must bea neutral and truly an "unoffending" employer in theparticular dispute involved.20 Here, in relation to Respon-dent's broad 8(e) objectives, it is sufficiently clear thatEwald is an unoffending employer.The required neutrality under Section 8(b)(4) has neverbeen construed as narrow and literal. Distinctions weredrawn from the time this section was enacted. Forexample, an employer who receives farmed-out work froma struck employeris an"ally" and not truly a neutral.21 Orin another context, it was held that a secondary employerimpaired its neutrality,interalia,by seeking out asubcontract or license to perform a product function whichitknew would cause it to breach its collective-bargainingcontract with the respondent union.22 In othercases, theshowing of some managerial link or association betweentheprimary and the secondary employer was heldinsufficient to deprive the secondary of the Act's protec-2"E.g, theKochcase,supra,,201 NLRB 59, at 64'NLR.BvBusinessMachine and Office ApplianceMechanicsConference Board Local 4-59, International Union of Electrical, Radio &MachineWorkers,CIO [Royal TypewriterCo 1,228 F 2d 553 (C.A. 2).22PaintersDistrict Council No. 20, of Westchesterand PutnamCountiesNew York, Brotherhood of Painters, Decorators, and Paperhangers of America,AFL-CIO (Uni-Coat SpravPaint,Inc ),185 NLRB 930. 30DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion.23 InPoole'sWarehousing, Inc.,24a lead case, the8(b)(4)violationwas found notwithstanding that theprimary and secondary employers were commonly owned,with common officers and directors. Based upon Boardand court decisions therein described, it was stated that thefollowing criteria must be established before one of twocommonly owned companies will be held not to be entitledto the protection of the Act:Common ownership is not sufficient. There must be inaddition such actual or active common control, asdistinguished from merely a potential, as to denote anappreciable integration of operations and managementpolicies.The evidence here falls considerably short of meeting thistest asto Ronco and Ewald. As I find, both companies areseparateentities,without common ownership or activecommon control, and Ewald is a neutral to Ronco's labordispute with Respondent.25Upon all of the foregoing, it is concluded, as to itsconduct relating to Ronco, that Respondent violatedSection 8(b)(4)(i)(ii)(A) and (B) of the Act, substantially asalleged by the General Counsel.262.Respondent is a labor organization within themeaning of Section 2(5) of the Act.3.By inducing and encouraging employees of Ewald torefuse to perform services for Ewald, and by threatening,coercing, and restraining Ewald, with an object of forcingand requiring Ewald to enter into an agreement which isprohibited by Section 8(e) of the Act, whereby Ewaldceases doing business with any person not having acollective-bargaining agreement with Respondent, specifi-cally including Ronco, Gustafson, and Morning Fresh,Respondent has engaged in unfair labor practices withinthemeaning of Section 8(b)(4)(i) and (ii)(A) of the Act.4.By inducing or encouraging employees of Ewald torefuse to perform services for Ewald, and by threatening,coercing, or restraining Ewald, with an object of forcing orrequiringEwald to cease doing business with Ronco,Shoppers City, Gustafson, and Morning Fresh, Respon-dent has engaged in unfair labor practices within themeaning of Section 8(b)(4)(i) and (ii)(B) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.Upon the above findings of fact, conclusions of law, andthe entire record in the cases, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth above have aclose, intimate, and substantial relation to trade, traffic,and commerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.CONCLUSIONS OF LAW1.Ewald Bros. Inc. is an employer within the meaningof Section 2(2) of the Act and is engaged in commercewithin the meaning of Sections 2(6) and (7) and 8(b)(4) ofthe Act.23E g ,N LR. B v. Denver Building and ConstructionTradesCouncil[Gould &Preisner ].341 U S 675, 692 (involving a general contractor andsubcontractor on the same constructionprojectwhere the generalcontractorhad some supervisionover the subcontractor'swork), similarly,Local 82.5,InternationalUnion of OperatingEngineers,AFL-CIO (MorinErectionCo, Inc),168 NLRB 1, 3.24Drivers,Chauffeurs and Helpers Local No 639,International Brother-hood of Teamsters, Chauffeurs,Warehousemenand Helpers of America,158NLRB 128125See, e.g,Grain Elevator Flour and Feed Mill WorAersInternationalLongshoremen Association,Local 418, AFL-CIO (Continental Grain Compa-ny),155 NLRB 402, 403-405,Milk Drivers and Dairy Employees Local UnionNo 584 International Brotherhoodof Teamsters, Chauffeurs,Warehousemenand Helpers of America (OldDutchFarms, Inc),146 NLRB 509, 516, cf..Local559,International Brotherhoodof Teamsters,Chauffeurs,Warehouse-men andHelpers ofAmerica(Atlantic Pipe Corporation),172 NLRB 268, 27226The complaintalleges as atertian' objectof Respondent's conduct theORDER27Respondent, Milk Drivers and Dairy Employees UnionLocal No. 471, affiliated with International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, of Minneapolis, Minnesota, its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a) Inducing or encouraging any individual employed byEwald Bros. inc., or any other person engaged incommerce or in an industry affecting commerce, to engagein a strike or a refusal in the course of his employment touse,manufacture, process, transport, or otherwise handleor work on any goods, articles, materials, or commodities,or to perform any services; or threatening, coercing, orrestrainingEwald, or any other person engaged incommerce or in an industry affecting commerce-where ineither case an object thereof is to force or require Ewald orany other person to enter into an agreement, express orimplied, which is prohibited by an 8(e) of the Act, wherebyEwald or such other person ceases doing business with anyforcing or requiring of Shoppers City to cease doing business with RoncoThis contention is apparently based upon the existence of an exclusissedistributorship agreement between Ronco and Shoppers City as of July 23,when Respondent undertook its forcing actions. I lowever, as I have found.Respondent's decision was earlier made and would have been implementedat this time wholly apart from the distributorship agreement, which wasnever actually operative in Ronco's dealings with Ewald Moreover, in thedescribed circumstances, it is unrealistic that such"cease doing business" isan object or possible effect of Respondent's conduct, as Roth of Ronco andShoppers City are too closely intertwined by family and other relationshipsTherefore it is not held that this aspect of the complaint is sustained27 In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations. be adopted by the Board and becomeits findings,conclusions, and order,and all objections thereto shall hedeemed waived for all purposes MILKDRIVERS LOCALNO. 47131person not having a collective-bargaining agreement withRespondent or whose employees are not members ofRespondent, including Ronald Roth d/b/a Ronco Deliver-y,Gustafson Ice Cream and Dairy Co., and Morning FreshDairy; or to force or require Ewald or any other person tocease doing business with Ronco, Gustafson, MorningFresh, or Zayre Shoppers' City.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a)Notify Ewald and the Minneapolis and St. Paul Milkdealers that it will not force or require or insist upon aninterpretation of article V.Z.A. of the collective-bargainingagreement entered into by Respondent and the MilkDealers effectiveMay 1, 1973, as to limit the dairyemployers with whom they could do business only to thoseemployers who are signatory to such agreement or whoemploy members of Respondent.(b)Post in conspicuous places, in all Respondent'sbusiness offices, meeting halls, and all places where noticesto members are customarily posted, copies of the attachednoticemarked "Appendix." 2s Copies of said notice, onforms provided by the Regional Director for Region 18,shall,afterhaving been duly signed by Respondent'sauthorizedrepresentative,be posted by Respondentimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days. Reasonable steps shall be taken bythe Respondent to ensure that said notices are not altered,defaced, or covered by any other material.(c) Sign and mail sufficient copies of said notice to theaforesaid Regional Director for forwarding to Ewald andtheMilk dealers and, if they are willing, for posting byEwald, or employers signatory to the aforesaid collective-bargaining agreement, in all locations where notices toemployees are customarily posted.(d)Notify the Regional Director for Region 18, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.employed by EwaldBros.Inc., or by any other person,to engage in a strike or a refusal in the course of hisemployment to use, manufacture, process, transport, orotherwise handle or work on any goods, articles,materials, or commodities, or to perform any services;or threaten, coerce or restrain Ewald, or any otherperson,-where in either case an object thereof is toforce or require Ewald or any other person to enter intoan agreement, express or implied, which is prohibitedby Section 8(e) of the Act, whereby Ewald or suchother person ceases doing business with any person nothaving a collective-bargaining agreement with Local471, or whose employees are not members of Local 471,including Ronald Roth d/b/a Ronco Delivery, Gustaf-son Ice Cream and Dairy Co., and Morning FreshDairy; or to force or require Ewald or any other persontocease doing business with Ronco, Gustafson,Morning Fresh, or Zayre Shoppers' City.WE WILL notify Ewald and the Minneapolis and St.PaulMilk dealers that we will not force or require orinsist upon an interpretation of articleV.Z.A. of thecollective-bargaining agreement entered into by Local471 and the Milk Dealers effective May 1, 1973, as tolimit the dairy employers with whom they could dobusiness only to those employers who are signatory tosuch agreement or who employ members of Local 471.2s In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the wordsin the noticereading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the NationalLaborRelations Board."APPENDIXNOTICE To EMPLOYEESAND MEMBERSPOSTED BYORDER OF rHENA:IIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILLNor induce or encourageany individualDatedByMILK DRIVERS AND DAIRYEMPLOYEES UNION LOCALNo. 471 AFFILIATED WITHTHE INTERNATIONALBROTHERHOOD OFTEAMSTERS, CHAUFFEURS,WAREHOUSEMEN ANDHELPERS OF AMERICA(Labor Organization)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board's Office, 316 Federal Building, 110South 4th Street,Minneapolis,Minnesota 55401, Tele-phone 612-725-2611.